Citation Nr: 1209235	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-20 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from February 1944 to May 1946.  The Veteran died in April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In her substantive appeal, the appellant requested a Board hearing.  A hearing was scheduled for August 2011 but the appellant failed to report.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the May 2010 statement of the case, the appellant submitted additional evidence including letters from the Veteran's son and daughters, as well as internet articles.  In a December 2011 response form, the appellant specifically declined to waive preliminary RO review of the new evidence and requested that the Board remand the case back to the AOJ for review of the additional evidence.  

Additionally, the Board finds that a medical opinion is necessary before a decision on the merits may be made.  A certificate of death, dated in April 2009, reflects that the Veteran died in April 2009 at the age of 83.  The immediate cause of death was reported as end stage chronic obstructive pulmonary disease (COPD).  The certificate also shows other significant conditions - conditions contributing to the death but not resulting in the underlying cause given.  These conditions include coronary artery disease (CAD), hyperlipidemia, type II diabetes, ischemic heart disease, venous insufficiency, and sleep apnea.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated at 50 percent disabling, bilateral sensorineural hearing loss, evaluated at 20 percent disabling, post-traumatic degenerative joint disease of the right knee with limitation of motion, evaluated at 10 percent disabling, medial meniscal tear of the right knee, evaluated at 10 percent disabling, left knee musculoligamentous strain with degenerative joint disease associated with post-traumatic degenerative joint disease of the right knee with limitation of motion, evaluated at 10 percent disabling, and residuals of shrapnel wounds, evaluated as noncompensable.

The Veteran's representative contends that there is a relationship between the Veteran's PTSD and his CAD, which he then asserts contributed to the Veteran's death.  The representative cites studies to this effect and two internet articles noting an association between PTSD and CAD are included in the claims file.  Therefore, the Board finds that a medical opinion is necessary to determine whether the Veteran's service-connected disabilities contributed to his cause of death.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should present the issue to a VA medical doctor for a medical opinion.  The examiner should review the relevant documents in the claims file.  The examiner should clearly address the following:

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's PTSD, or any service-connected disability, was the principal cause or a contributory cause of death.  When providing this opinion, the VA physician should specifically address the internet articles in the file and any published studies referenced in those articles.

The Board notes that for a disability to be the principal cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death or be etiologically related.  For a disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

A complete rationale should be provided for any opinion offered.

2.  The RO should review the expanded record (to include all evidence received since the statement of the case)  and accomplish any further development deemed necessary by the RO.  The RO should then readjudicate the appellant's claim with consideration of all evidence in the claims file.  The RO should issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



